DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-27 are pending.

Response to Arguments
Applicant's arguments dated Jan. 18, 2022 have been fully considered, but they moot.  
Claim 1 has been originally proposed to be amended to further recite “spatially defined light field viewing zone geometry” associated with corresponding arguments.  However, Examiner could not find sufficient support for the limitation and Applicant deleted the limitation and proposed another amendment after discussing the meaning of the feature that Applicant intents to further clarify.  Thus, Applicant’s arguments with respect to the “spatially defined light field viewing zone geometry” submitted Jan. 18, 2022 is moot.  

Response to Amendment
Claim 1 has been proposed to be amended to further recite “in accordance with a vector-based digital ray-tracing process”.  Please see the Interview Summary.  The support can be found, e.g., Figures 2 and 8-13, paras. [0097]-[0098].  
Examiner understands that Applicant intended to further clarify the 3-dimentional feature of the “ray-tracing process” (e.g., FIG. 8, “3D pupil location 1110” and “pixel/subpixel 3D location 1116”), which is different from Publicover’s process based on 2D image frames.  However, Publicover uses the limitation “vector” in FIGS. 26-27 although it is 2D (e.g., “(x,y,t)”; time t is usually not included in the spatial dimension).  Given that the limitation “ray-tracing process” is a Publicover still reasonably reads on.  Examiner respectfully submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further proposed to amend to further recite “so to reduce jitteriness or increase stability of the perceived light field image”, and Publicover still teaches such feature (Publicover, Abs., “methods provided for discerning the intent of a device wearer primarily based on movements of the eyes”; it is implicitly taught that the better discerning the intent of a device wearer generally increases the stability of the performance).  
Accordingly, claim 1 is not allowable.  Examiner suggests that at least further amending claim 1 to clearly recite the 3-dimentional (3D) feature of the “ray-tracing process” may overcome the present rejections under Publicover.
Claims 2-10 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
Claim 11 has been proposed to be amended substantially in the similar manner as in claim 1, and is not allowable for the same reason above. 
Claims 12-20 directly or indirectly depend from claim 11, and are not allowable at least for the same reason above.
Claim 21 has been proposed to be amended substantially in the similar manner as in claim 1, and is not allowable for the same reason above. 
Claims 22-27 directly or indirectly depend from claim 21, and are not allowable at least for the same reason above.
Examiner maintains his decision, and provides succinct explanation as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 16, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
***